Citation Nr: 0001041	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-02 323	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1994 decision of the Boston, 
Massachusetts RO, which determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for PTSD and a bilateral knee disability.  
Subsequently, the veteran relocated and the Manchester, New 
Hampshire RO is now handling his appeal.  

The Board notes that in a May 1999 decision, wherein the RO 
readjudicated the veteran's PTSD claim, the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection was not considered.  Instead, 
the RO adjudicated the merits of service connection for PTSD.  
Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).

The Board also notes that in a May 1999 decision the RO 
denied service connection for anxiety disorder, not otherwise 
specified, and major depression.  The veteran was notified of 
that decision and of his appellate rights in a letter that 
same month.  As he has not submitted a notice of disagreement 
with this determination, the issue of service connection for 
a psychiatric disorder other than PTSD is not presently in 
appellate status.  



FINDINGS OF FACT

1.  In an unappealed September 1992 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
Evidence received since the September 1992 determination by 
the RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Considering all of the evidence, the veteran did not 
engage in combat with the enemy in Vietnam; there is no 
credible supporting evidence that a stressor, which might 
lead to PTSD, occurred during service; and he does not have a 
current satisfactory diagnosis of PTSD.

3.  In a September 1992 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral knee 
disability; the veteran did not appeal the RO determination.  
Evidence received since the September 1992 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(1999).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a bilateral knee 
disability; and the September 1992 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 reflects that he served on active 
duty in the Army from April 24, 1968 to April 2, 1970, and 
that his service in Vietnam was from June 2, 1969 to April 2, 
1970.  His military occupational specialty (MOS) was clerk 
typist. The form reflects that he was awarded various 
decorations signifying service in Vietnam, but he received no 
medals reflecting participation in combat. 

The sole service medical record is a February 1968 pre-
induction physical examination report which reflects that the 
veteran was evaluated as psychiatrically normal.  With regard 
to his knees, the report indicates that the lower extremities 
were abnormal on clinical evaluation, and it was reported 
that he injured both knees in 1964, he had no pain or 
soreness since 1966, he had undergone no operation for the 
problem, and an examination at that time was negative.  The 
National Personnel Records Center has been unable to locate 
any of the veteran's other service medical records, including 
any secondary records.

VA outpatient records in March 1976 reflect alcohol-related 
problems.  The veteran stated that the shakes, nerves, and 
sleeplessness he had suffered were a result of his drinking 
and maybe a cause of many of his nervous complaints.  VA 
treatment records dated from March to July 1976 reflect that 
the veteran was maintained on a variety of medications for 
alcoholism.  

VA hospital records show that the veteran was hospitalized 
from August to September 1978 due to alcoholism.  During his 
hospital stay, individual counseling was directed at an 
attempt to understand the origins of his anxiety and 
depression.  The veteran described his social anxiety as 
first manifesting itself in school with the fear of speaking 
before groups and discomfort in groups.  He reported he used 
alcohol for self-treatment and to feel accepted by his peers.  
The diagnoses were alcohol dependence, generalized anxiety 
disorder (possible emotionally unstable personality), and 
depressive disorder (questionable whether single or 
recurrent).  

Subsequent VA hospital records in September 1978 show that 
the veteran was readmitted for treatment of alcoholism.  It 
was reported that he seemed less anxious during this hospital 
stay but that he still complained of sleeping difficulty.  
The diagnoses included alcohol dependence and generalized 
anxiety disorder.  

VA hospital records show that the veteran was hospitalized 
from November 1978 to January 1979 due to alcoholism.  The 
veteran related that he had been nervous and drank to comfort 
himself.  On admission, he was quite tense and nervous, 
somewhat restless, and slightly tremulous.  He was given a 
day pass from which he did not return.  Initially considering 
the veteran as AWOL, the VA staff decided that the veteran 
had completed his program.  The diagnosis was chronic 
alcoholism.

VA outpatient records dated from January to March 1980 show 
regular treatment for alcohol abuse and chronic anxiety.  

VA hospital records in April 1982 show that the veteran was 
admitted with a complaint of chest pressure.  His history as 
a chronic alcohol abuser with a history of anxiety neurosis 
was noted.  The diagnoses included acute and chronic 
alcoholism, and history of anxiety neurosis.  

VA hospital records show that the veteran was hospitalized 
from August to October 1982 for treatment of alcoholism.  The 
diagnoses were alcohol dependence and anisocoria.  

VA outpatient records dated from October 1982 to April 1983 
show regular treatment for alcoholism, anxiety, and a 
question of borderline personality.  Psychological testing in 
January 1983 showed considerable anxiety and depression and 
raised the possibility of a chronic mood disorder.  

Private hospital emergency room records in April 1983 show 
that the veteran was seen with homicidal and suicidal 
ideation.  The veteran reported that he had been drinking 
heavily that day.  He stated that he had flashbacks of the 
Vietnam War and was unable to cope.  He attributed all his 
problems to Vietnam.  The diagnosis was ethanol intoxication.  

A June 1983 VA outpatient clinic record shows the veteran was 
evaluated for alcohol abuse.  

In a January 1984 letter, the veteran's friend indicated that 
after about three weeks of basic training in the military he 
saw the veteran who was on crutches awaiting a profile for 
his knees.  He stated that the veteran was nervous and a 
different person after service.  In another letter that 
month, the veteran's former employer before entering service 
indicated that the veteran worked well prior to service but 
lost many jobs after service due to poor attendance, alcohol 
problems, and nervousness.  He believed that the veteran's 
change in work performance was due to some psychological 
problems he developed while in Vietnam.  

At an April 1984 RO hearing before a hearing officer, the 
veteran testified that his duty in Vietnam was to receive 
casualty reports by field phone and type them out later; that 
he did not have a combat-related military occupational 
specialty (MOS); that he experienced rocket and mortar 
attacks while in Phu Bai and defended the perimeter with a 
machine gun; that ever since service he had nightmares of 
nearly killing a new lieutenant in the unit; that his fiancée 
would not marry him when he returned from Vietnam because he 
had changed too much; that he presently had great 
difficulties being around a lot of people and was a loner; 
that he had numerous difficulties with his knees in basic 
training and was given a profile for them; that his knees 
have progressively worsened since boot camp, and he has been 
receiving treatment for them ever since service; and that 
prior to service he was involved in a car accident in 1965, 
tearing his knee ligaments, followed by a football injury a 
couple of years later.  

VA outpatient records dated from March 1985 to March 1986 
show regular treatment for anxiety and alcohol and substance 
abuse.  

On a June 1985 VA psychiatric examination, the veteran 
complained of irritability, sleep problems, nightmares, loss 
of concentration, bad temper, and anxiety.  The veteran also 
referred to problems with both knees that twisted if he did 
not wear knee supports.  The veteran reported that he had 
combat duty in Vietnam for a year and resorted to alcohol and 
drugs in an attempt to alleviate his anxiety.  After his 
return from Vietnam, the veteran stated, he became 
progressively worse as time passed and was hospitalized 
initially in 1976 at the VA.  The veteran stated he remained 
preoccupied with Vietnam experiences, particularly the time 
when he cut a man's throat in Vietnam.  He reported he 
preferred seclusion.  On mental status examination, he was 
correctly oriented, tense, anxious, jumpy, and easily 
startled.  His speech was coherent and relevant.  He appeared 
moderately depressed.  The diagnoses were PTSD and history of 
substance abuse.

VA hospital records show that the veteran was hospitalized 
from July to August 1985 with feelings of being out of 
control and wanting to kill people who had earlier mugged 
him.  On admission, he was noted to have auditory 
hallucinations, nightmares, fear of crowds, and a history of 
suicidal attempts.  The diagnosis was PTSD.  

VA hospital records show that the veteran was hospitalized 
from November to December 1985 after he began drinking, 
suffered a black-out, and went into a rage which resulted in 
destruction of his apartment.  The assessment on admission 
was notable for homicidal threats with thought content 
related to Vietnam experiences, for extremely agitated and 
aggressive behavior, and for intoxication.  The veteran 
remained in restraints for three days and then treated with 
therapy.  The diagnosis was PTSD with episodic ethanol abuse.  

VA hospital records in January 1986 show the veteran was 
evaluated for claimed PTSD symptoms.  The examiner stated 
that a discussion with the veteran did not suggest that he 
had post-traumatic stress.  The diagnoses were generalized 
anxiety reaction, borderline personality, and alcohol 
dependence.

A subsequent VA mental health clinic discharge summary in 
January 1986 notes a provisional diagnosis of rule out PTSD 
with valium dependency, and a VA outpatient record in January 
1986 indicates that the veteran was experiencing valium 
withdrawal.

In a March 1986 decision, the Board denied the veteran's 
claims for service connection for PTSD and a bilateral knee 
disorder.  

VA hospital records in August 1986 show that the veteran 
requested admission due to homicidal ideation.  The diagnoses 
were PTSD and substance abuse.  

VA outpatient records dated from August to October 1986 show 
regular treatment for alcohol abuse and anxiety.  

VA hospital records show that the veteran was hospitalized 
from July to August 1987 with complaints of suicidal 
ideation, paranoia, and anxiety.  He reported that he 
assaulted a Chinese male in the street because he believed 
that he was laughing at him.  The veteran interpreted the 
incident as a flashback because he thought the man was a 
"gook."  The diagnoses were PTSD and alcohol abuse.  

VA hospital records show that the veteran was hospitalized 
twice in October 1987:  the first admission was for alcohol 
detoxification, the second admission was for a reported 
suicide attempt when the veteran was intoxicated.  The 
diagnoses were chronic alcohol dependence, panic attacks, and 
questionable PTSD.  

VA hospital records show that the veteran was hospitalized 
twice in January 1988.  In the first hospital stay, the 
veteran was admitted after a suicide attempt.  The diagnoses 
were alcohol dependence and PTSD.  In the second hospital 
stay, the veteran requested admission due to homicidal 
ideation toward a neighbor in his rooming house.  It was 
noted that he had begun binge alcohol drinking one to two 
weeks before admission, during which time he had increasing 
difficulty in getting along with neighbors.  The diagnoses 
included alcohol abuse and rule out PTSD and panic disorder.  

VA hospital records show that the veteran was hospitalized 
from November to December 1988 for detoxification.  It was 
noted that he had begun to drink alcohol daily after a period 
of sobriety.  On admission, he felt very anxious and thought 
about jumping from a high place after voices told him to do 
so.  It was noted that the veteran reported occasional 
flashbacks related to claimed combat experience.  The 
diagnoses included alcohol dependence, acute alcohol 
intoxication, PTSD, and alcohol hallucinosis.  

VA outpatient records dated from December 1988 to April 1989 
show regular follow-up visits for alcoholism, anxiety with 
paranoid features, and a question of PTSD.  

At a February 1989 RO hearing before a hearing officer, the 
veteran testified that he had trouble with his nerves ever 
since he returned from Vietnam and that his troubles were 
related to his experiences in Vietnam; that in Vietnam he was 
a clerk for three weeks before being made a driver; that he 
had trouble with concentration and memory and was bothered by 
loud noises and crowds; that he had no close friends and had 
difficulty in remaining employed; and that he had been 
hospitalized and treated for PTSD and alcoholism.  The 
veteran related traumatic experiences whereby he killed in 
self-defense a Vietnamese man who ran at him with a knife, 
his companions on guard duty left him alone during a rocket 
attack, he almost killed an officer one night while on guard 
duty when the officer did not identify himself, and he saw a 
plane explode in mid-air prior to the departure of his own 
homebound plane.  

In a May 1989 letter, a VA doctor and psychologist noted that 
the veteran was being seen on a weekly basis regarding his 
alcohol problem and his emotional inability to deal with life 
stresses due to his reported exposure to life-threatening 
situations in Vietnam.  The veteran reported that his tour of 
duty in Vietnam was filled with "horror and death" and he 
claimed that he was sent into combat after spending his first 
few months counting dead, maimed, or disfigured bodies.  He 
related that his first combat experience involved being left 
alone to man an automatic machine gun after his other two 
companions fled when the enemy began attacking.  It was 
reported that the veteran's complaints for which he has 
received treatment included an inability to manage anger and 
rage toward himself and others, a sense of isolation from 
most people around him, frequent nightmares and erratic 
sleeping patterns, hypervigilance, suspicion and lack of 
trust of others around him, anxiety, depression, 
homicidal/suicidal ideation, and feelings of persecution.  
The examiners found that the veteran's presentation was 
consistent with that of persons who had been diagnosed as 
suffering from a PTSD.  

VA outpatient records dated from May to September 1989 show 
regular treatment for generalized anxiety disorder and 
alcoholism.  In August 1989, the veteran was seen for 
detoxification.  He was transferred to another VA facility 
with diagnoses to include alcohol abuse.  In September 1989, 
the veteran presented to the emergency room stating that he 
would kill himself.  He was noted to be intoxicated.  The 
veteran lunged at the examiner, reportedly believing him to 
be the enemy, and he stated that he was going to kill some 
"gooks."  The assessment was inebriated, alcohol 
dependence, and PTSD.

VA hospital records show that the veteran was hospitalized 
from September to October 1989 and that he was admitted in 
two-point restraints while intoxicated and threatening 
physical assault.  He complained of suicidal thoughts on 
admission, and his symptoms were reported to include a sleep 
disorder, dysphoric mood, and decreased ability to 
concentrate.  The diagnoses included PTSD and alcohol 
dependence.  A treatment record in October 1989 indicates 
that the veteran felt he was traumatized by his Vietnam 
experiences.  A subsequent October 1989 record notes that the 
veteran was close to discharge and had no place to live.  His 
assessment was continued and it was noted by the examiner 
that there was no strong evidence of trauma due to high 
combat exposure.  The veteran reported he felt guilty that he 
was not in combat like his dad was in World War II.

VA outpatient records dated from October to December 1989 
show regular treatment for generalized anxiety disorder and 
alcoholism.  

In an undated Report of Psychological Assessment by the 
Traumatic Stress Disorder Center at the Boston VA Medical 
Center (VAMC), the veteran's complaints included depression, 
anxiety, and feelings of nervousness and paranoia around 
other people.  The report noted that he was seen on several 
occasions by VA staff from October to December 1989.  It was 
noted that the content of the report was based solely on the 
veteran's report and was not substantiated by interviews with 
other people or examination of his military records.  
Regarding his pre-military history, the veteran reported that 
he had an average number of friends and that he injured his 
left knee in a car accident in 1965.  The veteran reported 
that his left knee slowed him down during Army basic training 
and he was given a physical profile for a knee condition 
which prevented his assignment to infantry.  He stated that 
he served one tour in Vietnam as a clerk and driver in the 
areas of Hue and Phu Bai from June 1969 to April 1970.  He 
reported that his duties there were classified as combat 
support, and he indicated that he was exposed to combat while 
riding in convoys, pulling guard duty, receiving incoming 
enemy fire (small arms, rockets, mortars, and artillery) 
during 100 percent of his tour, and receiving sniper fire.  
The veteran's reported traumatic combat events included:  (1) 
killing a knife-wielding Vietnamese man in self-defense, (2) 
being left alone on the M-60 machine gun while on night guard 
duty during an attack of the base by rockets and small arms 
fire, (3) nearly shooting a new lieutenant in his unit while 
on guard duty one night, and (4) watching a plane blow up in 
mid-air while departing ahead of his own plane to fly home.  
The veteran was assessed for possible presence of PTSD by 
clinical interview, psychometric testing, mental status 
examination, and psychophysiological laboratory assessment.  
The veteran's diagnoses, according to DSM-III-R, included 
chronic PTSD, secondary dysthymia of late onset, major 
depression in remission, and a history of alcohol and drug 
abuse (Axis I); and the severity of his psychosocial 
stressors was extreme for combat and extreme during the past 
year on account of poverty and homelessness (Axis IV).  

In a January 1990 decision, the Board determined that the 
additional evidence received since the March 1986 Board 
denial did not change the basic facts relied upon for the 
denial and that service connection for PTSD remained denied.  

VA outpatient records from January to March 1990 show regular 
treatment for generalized anxiety disorder.  

VA hospital records in March 1990 show that the veteran was 
admitted for reasons of suicidality and alcohol use.  The 
veteran reported that he had been dysphoric and explosive for 
two weeks and had decreased appetite, decreased sleep, and an 
increase in flashbacks and Vietnam-related nightmares.  The 
diagnoses were alcohol dependence and PTSD.  

VA outpatient records from April 1990 to April 1991 show 
regular treatment for anxiety, depression, and alcohol abuse.  

VA outpatient records from March to April 1991 show 
complaints and treatment referable to the knees.  In March 
1991, the veteran reported bilateral dislocating patellae 
since the age of 16 (or the age of 17 as reflected in a 
subsequent March 1991 record).  He reported that he 
dislocated his right patella in January 1991 when he slipped 
on ice and has since had more discomfort in that knee.  An 
examination revealed bilateral hypermobile patellae.  The 
assessment was multiple episodes of subluxation/dislocation 
of the patella on both sides since age 16 with pain in the 
right knee since January 1991 after slipping on ice.  An 
April 1991 VA X-ray report of the left knee revealed moderate 
joint effusion and no fracture.  

VA hospital records in April 1991 show that the veteran was 
admitted with a long history of bilateral patellar 
subluxation with failed physical therapy and bracing.  The 
veteran reported dislocation of the right patella laterally 
in January 1991 and then an episode of subluxation of the 
left patella with mild pain and swelling two weeks prior to 
the admission.  An operative report reflects that the veteran 
underwent left knee surgery.  The operative diagnoses were 
medial patellar facet fracture, anterior cruciate ligament 
(ACL) tear, and medial meniscal tear.  A pathological report 
indicates that the veteran had degeneration of the medial 
meniscus of the knee joint.  The discharge diagnosis was 
subluxation of the left patella with medial meniscal tear and 
ACL tear.  An April 1991 VA outpatient record shows that the 
veteran's knee was stable post-operative.  

A VA outpatient record in May 1991 indicates that the veteran 
received treatment for an anxiety disorder.  

In a June 1991 letter, a VA orthopedist indicated that the 
veteran had bilateral knee problems secondary to subluxating 
patellae in addition to chronic knee pain.  The doctor 
indicated that the veteran underwent an arthroscopy of his 
left knee in April 1991 which revealed a tear of the medial 
meniscus, a tear of his ACL, and several loose bodies.  He 
stated that the torn cruciate ligament could not be repaired.  
The doctor stated that problems with the right knee had not 
been resolved and would also require arthroscopic surgery 
soon.

VA hospital records in August 1991 show that the veteran was 
admitted for suicidal and homicidal ideation.  The veteran 
reported that he was drinking in a bar with a friend when the 
discussion shifted to Vietnam and an argument broke out 
regarding who saw more action.  He underwent detoxification 
and therapy.  The diagnoses were alcohol dependence, PTSD, 
alcohol withdrawal symptoms, and suicidal ideation.  

VA outpatient records from August to October 1991 show that 
the veteran complained of PTSD and admitted to occasional 
cannabis use to mitigate symptoms.  It was also noted that he 
was having difficulty staying sober and was being treated for 
an anxiety disorder.  

In October 1991, the veteran was awarded Social Security 
disability benefits effective beginning in October 1990.  

VA outpatient records from November 1991 to September 1992 
show regular treatment for generalized anxiety disorder and 
alcohol dependence.  

In a September 1992 decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for PTSD and a bilateral knee condition.  

VA outpatient records from October to November 1992 show 
regular treatment for generalized anxiety disorder and 
alcohol abuse.

On a January 1993 VA examination for joints, the veteran 
reported that after running during physical training in 
service in 1968 he developed bilateral knee pain and slipping 
of his knee caps.  He claimed that he was treated with light 
duty, crutches, and Ace bandages.  He reported that he has 
had continuous knee trouble throughout the years, including 
dislocating knee caps and flail locking and giving way, such 
that he had undergone surgery at the VA for the left knee in 
1991 and the right knee in 1992.  He stated the surgery 
improved his condition but that he still had occasional 
swelling and pain.  He complained that he could not run, 
squat, or kneel, and that he had difficulty going up and down 
the stairs.  On examination, the knees were grossly normal.  
The right knee could be subluxated laterally and the patella 
facets were tender.  There was some joint line tenderness.  
The ligaments of the right knee were stable, and range of 
motion was from 0 to 140 degrees.  The left knee was also 
subluxable laterally and tender at the patella facets.  The 
ligaments of the left knee were stable.  There was bilateral 
quadriceps atrophy with strength of 3/5.  The veteran could 
squat about 25 percent with pain in the knees.  X-rays of the 
knees were previously taken, showing a normal right knee in 
September 1992 and mild effusion but an otherwise normal left 
knee in January 1991.  The diagnosis was recurrent 
dislocation of the patella.  The examiner remarked that this 
was a developmental condition which the veteran almost 
certainly had during his period of military service.  

On a January 1993 VA psychiatric examination, the veteran 
reported that he served as a truck driver in Vietnam between 
June 1969 and April 1970, primarily in the Phu Bai and Hue 
areas.  The examiner noted that the veteran's stressors were 
previously documented in a December 1989 evaluation at the 
National Center for PTSD.  The examiner related some of these 
stressors, as reported by the veteran:  slashing the throat 
of a Vietnamese man who came at him with a knife, 
experiencing a rocket attack four nights after he arrived in 
Vietnam and many more over his entire stay, experiencing gas 
attacks on several occasions, witnessing dead Vietnamese 
hanging from trees, believing a beer can filled with rocks 
thrown through his window was a grenade, and witnessing a 
plane explode at the airport prior to his boarding a plane to 
return home.  The examiner stated that she did not have 
access to the PTSD evaluation or the claims file because it 
was not sent over from the RO.  The veteran currently shared 
a house with two other recovering alcoholics.  He related 
that he generally stayed at home, listening to music on his 
stereo and living a very quiet life.  He complained of 
nightmares of combat conditions three times a week, 
particularly the recurrent dream of slashing the throat of a 
Vietnamese who attacked him.  With medication, the veteran 
indicated that he has begun to lower his hyperarousal and 
sleep better.  He complained that he was unable to tolerate 
crowds, that his hyperarousal progressed to a sense of 
paranoia with everyone, and that he found it hard to trust 
people.  The veteran reported having only three friends and 
having flashbacks whenever he saw a chopper or Vietnamese 
people.  He stated that he did not read the newspaper because 
he was unable to concentrate.  The veteran described himself 
now as depressed and guilty for not making amends with his 
parents.  

On a mental status examination, the veteran was alert, 
oriented, and cooperative.  He was neatly and appropriately 
dressed.  He was soft-spoken and polite, and his affect was 
sad.  He denied suicidality or homicidality.  He had 
flashbacks and nightmares but no other evidence of any 
thought disorder.  His insight into his condition was fair to 
good, and his social judgment appeared to be improved.  
Ancillary testing was recommended for the veteran who had 
previously participated in evaluations for PTSD.  The 
diagnoses were PTSD and chronic alcohol abuse in remission.  

On a January 1993 VA general medical examination, the 
veteran's history of alcohol abuse, PTSD, head trauma, and 
orthopedic complaints were noted.  His current complaints 
concerned right knee pain.  The preliminary diagnoses were 
history of alcohol abuse, now in remission, without evidence 
of end organ damage; PTSD; and multiple orthopedic problems.  

VA outpatient records dated from January 1993 to February 
1994 show regular treatment for generalized anxiety disorder 
and alcoholism.

In a March 1994 decision, the RO denied the claims for 
service connection for PTSD and bilateral knee condition, on 
the basis that the evidence submitted did not warrant a 
change in the prior denials of service connection.  

In his October 1994 substantive appeal, the veteran claimed 
that his unit was attacked by rockets in June 1969 while he 
was on perimeter guard duty during his first month in 
Vietnam.  He stated that there were other rocket attacks at 
the base but could not remember the dates, indicating that 
his memory was not very good.  He claimed that there were 
also many firefights along the tree line when he was on 
perimeter guard duty and that the sound of AK-47s at night 
was very common.  The veteran related an incident whereby he 
was driving Vietnam workers from the base back to their 
village and his jeep became stuck in the mud.  The veteran 
stated that he spotted a small hut from which a "gook" 
lunged at him with a knife.  The veteran stated that fearing 
he would be overtaken he pulled out his knife and slashed the 
man's throat.  The veteran claimed that he was a clerk for 
three weeks in Vietnam before he was made the company driver.  
He claimed that when he drove to Danang picking up supplies 
he would see dead Vietnamese hanging from trees along his 
route.  He claimed that on several occasions Vietnamese would 
throw beer cans filled with rocks into his truck and he 
believed them to be grenades at first.  The veteran claimed 
that his knees bothered him constantly in Vietnam but that he 
never complained because he feared a medical discharge.  He 
claimed that while waiting at the airport in Danang on April 
2, 1970 he witnessed an airplane blow up in mid-air just 
after departing the runway.  He stated that he was nervous 
that his own airplane might also be sabotaged and blown up 
upon departure.  

In a November 1994 letter, a VA psychiatrist indicated that 
the veteran had a diagnosis of PTSD during his January 1993 
VA examination as well as a diagnosis of alcohol dependence 
in partial remission.  The doctor stated that due to his 
hyperarousal beginning in Vietnam the veteran was unable to 
concentrate and that lack of concentration prevented him from 
completing welding school in order to attain gainful 
employment.  

At a March 1995 RO hearing before a hearing officer, the 
veteran related that during basic training in the military he 
was on crutches and given a physical profile, which upset him 
because he had aimed to do infantry and then go airborne.  He 
stated that he had a problem with his right knee which he 
injured during basic training while constantly running.  The 
veteran stated that he was not assigned an infantry MOS due 
to his knee problems in basic training and was instead sent 
to be trained as a clerk.  He stated that rocket attacks at 
night were common and that his base in Phu Bai was hit on his 
fourth night in Vietnam.  He discussed other stressors that 
were described in his PTSD assessment, including being left 
alone on guard duty during a rocket attack, nearly shooting a 
new lieutenant in his unit while on guard duty, seeing dead 
Vietnamese hanging from trees, and being scared on his drives 
from Phu Bai to Danang.  The veteran testified that he had 
lots of friends and was popular prior to Vietnam but now 
lived in seclusion like a hermit.  

VA outpatient records dated from November to December 1996 
show that the veteran was having a lot of trouble with 
anxiety.  A diagnoses of anxiety disorder and PTSD was noted.  
The veteran related many experiences from Vietnam:  being 
under constant harassment and fire while driving a truck, 
transporting Vietnamese in the back of his truck to and from 
"the bush," being forced to cut the throat of a Vietnamese 
man who came at him with a knife, experiencing rocket and gas 
attacks in Phu Bai, seeing a lot of death all around him, 
nearly killing a lieutenant while on perimeter guard duty one 
night, being left alone in a bunker during a rocket attack, 
and witnessing a plane explode in mid-air prior to boarding 
the next plane to fly home.  The veteran described difficulty 
sleeping, nightmares, a startle reflex, depression, and 
anxiety.  He reported that after returning from Vietnam he 
attacked two Vietnamese in the street.  

In December 1996 statements, the veteran indicated that he 
served in Vietnam from June 2, 1969 to April 2, 1970, being 
stationed in Phu Bai from June 1969 to January 1970 and in 
Danang from January to April 1970.  He indicated that he 
experienced many attacks while in Phu Bai while stationed 
with the 24th Corps, Headquarters Company.  He stated that he 
drove jeeps and trucks.  With his statements, the veteran 
submitted January 1993 VA examination reports, which he 
annotated.  In these remarks, the veteran indicated that he 
was once involved in a one-day, not four-day, rocket attack, 
that during another rocket attack three other soldiers in his 
bunker fled.  He also noted that he was admitted to the 
orthopedic ward about 19 months ago in regard to an ACL 
injury when his right knee gave out on him.  

In a subsequent December 1996 report, the veteran responded 
to a November 1996 RO request for information concerning his 
claimed stressors in service.  The veteran described several 
incidents:  (1) while seeking help to free his jeep stuck in 
the mud, the veteran slashed the throat of a Vietnamese man 
who came toward him with a knife; (2) while driving to Danang 
alone, a beer can was thrown in his window and he jumped out 
of the truck fearing that the can was a grenade that would 
explode; (3) within his first or second week after arriving 
in Vietnam, he was on perimeter guard duty when his base at 
Phu Bai came under rocket attack; (4) on another night-time 
perimeter guard duty, three fellow soldiers fled during 
another rocket attack, leaving him alone in the bunker; (5) 
while on perimeter guard duty again, he nearly shot another 
American soldier who appeared before him and who did not 
respond with the password; and (6) while waiting to board a 
plane in Danang to fly home, another plane exploded in mid-
air in front of him.  

In February 1997, a duplicative Report of Psychological 
Assessment dated in December 1989 by the Traumatic Stress 
Disorder Clinic at the Boston VAMC was received.

In February 1997, additional service personnel records of the 
veteran, to include DA Form 20, were received.  The records 
indicate that the veteran's MOS was a clerk typist and that 
he served in this position for his organizational unit (HHC 
XXIV Corps) in Vietnam from June 7, 1969 to March 28, 1970, 
when he departed en route to the United States.  Another 
record reflects that the veteran's dates of service in 
Vietnam were June 2, 1969 to April "16," 1970 (the veteran 
was released from active duty on April 2, 1970).  

By letter in March 1998, the RO requested records from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in order to corroborate the veteran's claimed 
stressors.  

VA outpatient records dated from April to July 1998 reflect 
treatment for reported PTSD which included medications.  

In September 1998, USASCRUR responded to the RO's request 
concerning the veteran's PTSD claim, indicating that it had 
enclosed extracts from Operational Reports -- Lessons Learned 
submitted by the veteran's assigned organizational unit in 
Vietnam (24th Corps, or XXIV Corps) for the periods of May to 
July 1969 and February to April 1970.  These extracts reflect 
that during the first reporting period the Phu Bai Combat 
Base was attacked twice by rocket fire in May 1969 (before 
the veteran was in Vietnam) when the summer offensive was 
launched by the enemy, and that during the second reporting 
period enemy forces began a series of rocket attacks against 
vital areas in Danang on April 1, 1970 (after the veteran 
departed Vietnam).  

On a February 1999 VA psychiatric examination, it was noted 
that the veteran lived alone.  The examiner reviewed the 
entire claims file, noting the veteran's single service 
medical record and extensive history of treatment and 
hospitalization for various psychiatric reasons.  The veteran 
was questioned regarding his complaints, and he responded by 
describing his hermit-like lifestyle, distrust of people, 
loss of memory, loss of friends on account of his drinking 
and associated fights, and nervousness at work back in 1989 
because he believed people were watching him.  The veteran 
reported that he associated with no more than three people 
and that prior to service he had many friends.  In reporting 
his military history, the veteran recounted most of the 
incidents already referred to in many of the reports of 
record, which related to the fear of firing and killing a 
lieutenant, explosion of an airplane upon leaving Danang, and 
incidents upon carrying Vietnamese in his jeep.  

On a mental status examination, the veteran was cleanly 
dressed and exhibited tremors in his hands and head during 
most of the interview.  He reported he experienced tremors 
when he talked to people in authority.  His speech was normal 
in content and pressure.  He denied suicidal or homicidal 
ideation.  His anxiety, which was his main affect during the 
session, was acute and constant.  There was no evidence of 
organic brain syndrome, agnosia, apraxia, or aphasia.  The 
veteran was well-oriented as to time, place, and person.  He 
mentioned that his anxiety reached the level of panic at 
times and that he needed to avoid people.  He related that he 
had a relationship with a woman for five years that was 
interrupted five years ago and that he maintained a close 
friendship with three people.  The diagnoses were anxiety 
disorder, not otherwise specified, with features of 
agoraphobia and social phobia; alcohol dependence in 
remission; and major depression in remission.  The examiner 
stated that the veteran's anxiety was chronic and severe and 
appeared to be related to his experiences in Vietnam.  The 
examiner stated that a diagnosis of PTSD had been made and 
that the veteran had mentioned nightmares, avoidance 
behavior, and startle reactions.  The examiner then stated 
that these complaints appeared to be part of a larger context 
of anxiety that was ill-defined and did not rise up to the 
level of a specific anxiety disorder including PTSD.  Also, 
the examiner noted that regarding the veteran's subjective 
complaints there was some lack of substance to be specific 
about a diagnosis of PTSD.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the present case, applications to reopen claims for 
service connection for PTSD and a bilateral knee disability 
were previously denied by the RO in a September 1992 
decision, on the basis that new and material evidence had not 
been submitted.  The veteran did not perfect an appeal with 
regard to this decision, and it is considered final, with the 
exception that the claims may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

It is noted that the United States Court of Veterans Appeals 
(now named the United States Court of Appeals for Veterans 
Claims) (Court) in Evans, supra determined that in order to 
reopen a previously and finally disallowed claim, which was 
decided by the Board or the RO, there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
In this case, the last final disallowance of the veteran's 
claims is the September 1992 RO decision denying the 
veteran's application to reopen claims for service connection 
for PTSD and a bilateral knee disability.  As such, the Board 
will consider evidence submitted since the September 1992 
determination in order to determine whether that evidence is 
new and material to reopen the veteran's claims.  

A.  PTSD

When the RO denied the application to reopen a claim for 
service connection for PTSD in September 1992, it considered 
service medical records from the veteran's active military 
service which show on a February 1968 pre-induction 
examination that he was normal psychiatrically; no other 
service medical records are available for the veteran's 
active duty from April 1968 to April 1970.  The evidence 
showed the veteran had service in Vietnam, his MOS was a 
clerk typist, and there was no evidence he engaged in combat.  
Post-service medical evidence shows that beginning in 1976, 
almost 6 years after service, the veteran received treatment 
for chronic alcoholism; later records also show various 
psychiatric diagnoses including generalized anxiety disorder 
and depressive disorder; and PTSD was first diagnosed in 
1985.  A letter in 1984 from the veteran's former employer 
shows this individual believed that the change in the 
veteran's work performance following service from that prior 
to service signaled the onset of psychological problems 
during his service in Vietnam.  The veteran also testified 
twice at hearings, in 1984 and 1989, regarding his 
psychiatric disorder he claimed was PTSD as a result of 
traumatic experiences in Vietnam. 

Evidence submitted since the September 1992 RO decision 
includes a duplicate copy of the Report of Psychological 
Assessment by the Traumatic Stress Disorder Clinic at the 
Boston VAMC.  This redundant report is not new as it was 
previously considered by the RO at the time of the September 
1992 decision.  38 C.F.R. § 3.156(a).

Other evidence submitted since the September 1992 RO decision 
includes VA outpatient records and a VA examination report 
dated in January 1993 wherein the veteran was diagnosed with 
PTSD on the basis of his reported traumatic experiences in 
Vietnam.  Considering the contents of these records, the 
Board finds that they are new, not merely cumulative or 
redundant.  They are also material as they are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Id.  The Board therefore finds that the 
previously denied claim for service connection for PTSD has 
been reopened by new and material evidence, and thus the 
claim will be reviewed on a de novo basis.  Manio, supra.

After finding that the veteran has presented new and material 
evidence to reopen his claim under 38 C.F.R. § 3.156(a), the 
Board must now determine whether, based upon all the evidence 
of record, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999).  In order for a claim for service connection to 
be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, again assuming 
credibility of the evidence for well groundedness, there is 
some medical evidence of a diagnosis of PTSD, lay assertions 
of in-service stressors, and some medical evidence of a nexus 
between service and the current diagnosis.  This is 
sufficient for a well-grounded claim for service connection 
for PTSD.  Gaines v. West, 11 Vet.App. 353 (1998).

The Board will thus review the merits of the well-grounded 
claim for service connection for PTSD.  The file shows the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

The basic legal criteria for service connection for PTSD are 
found in 38 C.F.R. § 3.304(f).  The regulation was revised on 
June 18, 1999 in order to implement the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and the revised 
version was made effective March 7, 1997, which is the date 
of the Court decision.  64 Fed.Reg. 32807-32808 (1999).  The 
current version of the regulation provides the following:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter [that is, 
in conformity with DSM-IV]; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

The previous version of 38 C.F.R. § 3.304(f) provided:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

In this case, the weight of the credible medical evidence 
shows the veteran does not have a current satisfactory 
diagnosis of PTSD; that is, there is no clear diagnosis 
(meaning an unequivocal diagnosis) in accordance with DSM-IV.  
Cohen, supra.  A number of medical records since 1985 include 
diagnoses of PTSD.  However, on the most recent VA 
examination in 1999 the examiner noted that the veteran's 
complaints did not rise to the level of any specific anxiety 
disorder including PTSD.  PTSD was not diagnosed on the 1999 
VA examination, and instead anxiety disorder not otherwise 
specified with features of agoraphobia and social phobia was 
diagnosed.  The VA examiner in 1999 indicated he reviewed the 
veteran's entire claims file, noting the previous diagnoses 
of PTSD by VA medical personnel.  The Board notes that 
neither the 1989 nor 1993 VA examiner had access to the 
claims file for a comprehensive review of the veteran's 
historical records when rendering the diagnosis of PTSD, and 
it appears that the diagnosis was largely, if not solely, 
based on an unverified history related by the veteran.  
Additionally, the opinion of the 1985 VA examiner is too 
remote and is not probative to the question of the veteran's 
current psychiatric condition.  The VA treatment records 
dating from 1985 to 1994 alternately provide diagnoses of 
PTSD and anxiety disorder, with some question at times as to 
whether there was a diagnosis of PTSD at all.  The Board 
finds that the 1999 VA examiner's opinion that the veteran 
does not have PTSD is more probative than the previous 
opinions of record.  

In short, an unequivocal diagnosis of PTSD is not present as 
required for service connection for the disorder.  38 C.F.R. 
§ 3.304(f); Cohen, supra.

Even assuming that the veteran had a current acceptable 
diagnosis of PTSD, service connection for PTSD would not be 
warranted, in light of the requirements of proof of a service 
stressor.  The veteran contends that PTSD resulted from his 
traumatic experiences in Vietnam.  His service personnel 
records show varying dates of service in Vietnam, although 
the records confirm he was there for a number of months in 
1969 until just prior to his release from active duty in 
1970.  His MOS was a clerk typist, and he was awarded no 
decorations evincing participaton in combat.  The service 
personnel records do not otherwise show he participated in 
combat, and he has submitted no independent evidence to show 
he participated in combat.  

After a review of the record, the Board finds that the weight 
of the evidence shows that the veteran did not engage in 
combat with the enemy in Vietnam.  As the veteran did not 
engage in combat, his assertions of in-service stressors are 
not sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, supra; Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The veteran's list of alleged traumatic experiences, to which 
past diagnoses of PTSD were attributed, consists of the 
following:  (1) slashing the throat of a Vietnamese man who 
came toward him with a knife; (2) fearing that a beer can 
thrown in his truck window was a grenade that would explode; 
(3) experiencing a rocket attack within his first or second 
week after arriving in Vietnam while on perimeter guard duty 
in Phu Bai; (4) being left alone in a bunker by three fellow 
soldiers while on night-time perimeter guard duty during 
another rocket attack; (5) nearly shooting a new lieutenant 
in his unit while on guard duty when the lieutenant failed to 
identify himself; (6) seeing dead Vietnamese hanging from 
trees along his truck route; and (7) witnessing an airplane 
explode in mid-air on departure from the Danang airport while 
he was waiting to board the next plane for home.  

The veteran has provided no independent evidence that any of 
the foregoing stressors occurred, and the USASCRUR did not 
corroborate any of these stressors.  In short, there is no 
credible supporting evidence that any of the claimed service 
stressors, which might lead to PTSD, actually occurred.  
Without verification of the veteran's account of in-service 
stressors, the second requirement of 38 C.F.R. § 3.304(f) to 
establish service connection for PTSD is not satisfied.  

As the veteran has not satisfied all of the requirements of 
38 C.F.R. § 3.304(f), service connection for PTSD is not 
warranted.  The Board finds that the preponderance of the 
evidence is against his claim for service connection for 
PTSD.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Knee Disability

When the RO denied the application to reopen a claim for 
service connection for a bilateral knee disability in 
September 1992, it considered service medical records from 
the veteran's active military service which included a 
February 1968 pre-induction examination that noted a pre-
service bilateral knee disorder; no additional service 
medical records were available from the veteran's active duty 
(which lasted from April 1968 to April 1970).  Also of record 
was a letter of 1984 from the veteran's friend who recalled 
seeing the veteran on crutches for a knee condition during 
the veteran's basic training.  At a 1984 hearing, the veteran 
testified that he had knee problems during basic training.  
On a psychological assessment in 1989, the veteran reported a 
left knee injury prior to service and noted that the same 
knee gave him problems during basic training.  Post-service 
medical evidence do not show a knee disorder until 1991, more 
than 20 years after service.  At the time of the September 
1992 RO decision, there was no medical evidence showing that 
the veteran's bilateral knee disorder was either incurred in 
or aggravated during service.  

Evidence submitted since the September 1992 RO decision 
includes VA examination reports dated in January 1993, many 
years after service, which reflect an evaluation of both 
knees.  On one of these reports, the examiner commented that 
the veteran's recurrent dislocation of the patella was a 
developmental condition which almost certainly existed during 
his period of military service.  Nevertheless, these medical 
reports do not show that the veteran's bilateral knee 
condition underwent an increase in severity during service.  
The additional medical evidence is merely cumulative of 
medical records considered by the RO when it denied the claim 
in September 1992; such is not new evidence.  Vargas-Gonzalez 
v. West, 12 Vet. App. 321 (1999).  The additional medical 
evidence also is not material evidence as it does not show 
incurrence or an increase in severity of the pre-service 
bilateral knee condition during service, and is therefore not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Since the 1992 RO decision, the veteran has again asserted 
that his knees constantly bothered him during service, 
beginning in basic training when he injured them while 
running.  This assertion is not new as it is cumulative or 
redundant of his statements which were of record at the time 
of the prior final denial of the claim.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
are not material evidence to reopen the claim.  38 C.F.R. § 
3.156; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the September 1992 RO decision which 
denied the veteran's application to reopen a claim for 
service connection for a bilateral knee disability.  Thus, 
the claim has not been reopened, and the September 1992 RO 
decision remains final.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD; however, based on all 
the evidence, the reopened claim for service connection for 
PTSD is denied.

The application to reopen a claim for service connection for 
a bilateral knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

